IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP -77,002


                  EX PARTE DARRELL WAYNE BIVENS, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 296-81350-2012
                         TH
               IN THE 296 DISTRICT COURT FROM COLLIN COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of failing to register as a sex offender. He was sentenced to three years’ imprisonment. He did not

appeal his conviction.

       Applicant committed indecency with a child when he was sixteen years old. He was certified

as an adult and, after a period of deferred adjudication, was sentenced to two years’ imprisonment.

He fully discharged that sentence on approximately November 13, 1998. Because he was under
seventeen years’ of age at the time of that offense, his crime was not considered a “sexually violent

offense”. TEXAS CODE CRIM. PRO. Art. 62.001(6). His duty to register as a sex offender therefore

expired on the tenth anniversary of the discharge of that sentence. TEXAS CODE CRIM. PRO. Art.

62.12(b). The offense date alleged in this indictment was over three years after Applicant’s duty to

register as a sex offender had expired.

       The State and the trial court agree that Applicant has established by clear and convincing

evidence that a jury would acquit him of the charge.

       Relief is granted. The judgment in Cause No. 296-81350-2012 in the 296th Judicial District

Court of Collin County is set aside, and Applicant is remanded to the Collin County Sheriff to

answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 27, 2013
Do Not Publish